NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              IN RE MH2020-00260


                             No. 1 CA-MH 20-0042
                                FILED 10-27-2020


           Appeal from the Superior Court in Maricopa County
                          No. MH2020-002060
           The Honorable Elisa C. Donnadieu, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Bruce P. White, Anne C. Longo
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Anne Phillips
Counsel for Appellant




                        MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Jennifer M. Perkins and Judge Michael J. Brown joined.
                            IN RE MH2020-002060
                             Decision of the Court

G A S S, Judge:

¶1            Z.P. appeals the superior court’s order committing him to
involuntary treatment for a period not to exceed 365 days, with inpatient
treatment not to exceed 180 days. He argues the order should be vacated
because it is not supported by the evidence. Because substantial evidence
supports the superior court’s order, we affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the facts in a light most favorable to
affirming the superior court’s ruling. See In re MH2009-002120, 225 Ariz.
284, 290, ¶ 17 (App. 2010).

¶3             On March 4, 2020, a medical director at Terros Health,
submitted a petition for Z.P.’s court-ordered mental-health evaluation. The
petition described a series of interactions in which Z.P. exhibited paranoid
delusions, visual hallucinations, and suicidal ideation with a plan to run
into traffic. The petition also noted Z.P.’s history of mental illness, lack of
insight into his mental health status, current non-compliance with his
medication regimen, and refusal to participate in voluntary treatment.

¶4           Following court-ordered evaluations, Dr. Payam Sadr and Dr.
Nandni Gupta concluded Z.P. met DSM-5 criteria for multiple mental-
health disorders. During the evaluations, Z.P. repeatedly minimized his
symptoms, intermittently denying the petition’s allegations outright and
explaining them away as “just when I was on drugs.” A urine drug screen
was negative, and Sadr specifically found Z.P.’s “current symptoms are not
associated with methamphetamine use.” Gupta noted Z.P. “had at least 1
recent psychiatric admission for similar thoughts and for actually
attempting to run into traffic.” Both physicians described Z.P. as lacking an
understanding of his illness and the severity of his actions. Gupta discussed
voluntary treatment options with Z.P., but Z.P. refused to participate,
saying he was “doing better” and wanted “to get discharged.”

¶5            Sadr filed a petition for court-ordered treatment, alleging Z.P.
was a danger to himself and persistently or acutely disabled. Sadr attached
affidavits outlining both evaluations of Z.P. and summarizing the other
information they gathered about his mental-health history and status.

¶6            The following week, the superior court held an evidentiary
hearing on Sadr’s petition. The parties agreed to the admission of the
physicians’ affidavits in lieu of testimony, a letter of intent to treat Z.P. from
Terros, Z.P.’s 72-hour medication affidavit, and his outpatient treatment


                                        2
                            IN RE MH2020-002060
                             Decision of the Court

plan. The superior court then heard testimony from N.P., a behavioral
health technician, and A.C., a clinical site manager. Both work for Terros
and their interactions with Z.P. led to the petition for court-ordered
evaluation. Each witness described Z.P.’s irritability, aggression, delusional
comments, and refusal to take prescribed medications.

¶7            At the conclusion of the hearing, the superior court dismissed
the danger-to-self allegation. The superior court, however, found by clear
and convincing evidence that Z.P. was persistently and acutely disabled as
a result of a mental disorder and was in need of, but unwilling to accept,
voluntary psychiatric treatment. Accordingly, the superior court ordered
Z.P. to undergo treatment for a period not to exceed 365 days, with
inpatient treatment not to exceed 180 days.

¶8             Z.P. timely appealed. This court has jurisdiction under Article
6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-2101.A.10(a), 36-
546.01.

                                  ANALYSIS

¶9              Z.P. argues the superior court’s order should be vacated
because insufficient evidence shows (1) his symptoms were the result of a
mental disorder and (2) he has a persistent or acute disability. This court
“will not reverse an involuntary treatment order for insufficient evidence
unless it is clearly erroneous or unsupported by any credible evidence.” In
re Pima Cnty. Mental Health No. MH20130801, 237 Ariz. 152, 158, ¶ 27 (App.
2015) (quotation omitted).

¶10           Before ordering involuntary treatment, the superior court
must find, by clear and convincing evidence, “the proposed patient, as a
result of mental disorder . . . has a persistent or acute disability or a grave
disability and is in need of treatment, and is either unwilling or unable to accept
voluntary treatment.” See A.R.S. § 36-540.A (emphasis added). Further, a
physician’s finding of “persistent or acute disability” must meet the
definitional criteria provided in subsection 36-501(32).

¶11           “Because involuntary treatment proceedings may result in a
serious deprivation of [a person’s] liberty interests, statutory requirements
must be strictly met.” See In re Maricopa Cnty. Super. Ct. No. MH 2001-
001139, 203 Ariz. 351, 353, ¶ 8 (App. 2002). Accordingly, “the record must
contain all statutorily required information, including medical evidence
expressed to a reasonable degree of medical certainty or probability to
prove the elements for involuntary treatment.” See In re MH 2007-001236,
220 Ariz. 160, 169, ¶ 29 (App. 2008).


                                        3
                            IN RE MH2020-002060
                             Decision of the Court

¶12           Here, the physicians’ affidavits established Z.P. was disabled
as a result of a mental disorder based on clinical interviews and chart
review demonstrating “no insight into his illness and consequence of his
actions,” a significant history of mental illness, and non-compliance with
his medications. The acquaintance witnesses further testified to Z.P.’s
paranoia, hallucinations, and his disorganized thoughts.

¶13           Though Z.P. self-reported recent methamphetamine use
during his evaluations, he told A.C. he had not used drugs in the three days
before their March 4 interaction. Both physicians ruled out drug use as the
cause of Z.P.’s symptoms, in part because his drug screen was negative.
Further, A.C. testified substance-induced psychosis “is a disorder that
doesn’t necessarily go away without extensive treatment regardless if
there’s a period of sobriety.”

¶14           The record also shows Z.P. engaged in dangerous behavior
such as “banging his head on the cement stating he wished he was never
born and should be dead.” Gupta and A.C. discussed medication and
treatment with Z.P., but he refused both options. See MH20130801, 237 Ariz.
at 158, ¶ 29 (“doctors must explain the advantages and disadvantages of
accepting treatment . . . to the mentally-ill person . . . [to] establish that such
person’s capacity to make an informed decision is impaired”) (citation
omitted). The physicians, therefore, reasonably concluded Z.P. would
continue to suffer without treatment.

¶15           Accordingly, we cannot say the superior court’s order is
“clearly erroneous or unsupported by any credible evidence.” See id. at ¶ 27.

                                CONCLUSION

¶16           For the above reasons, the superior court’s order committing
Z.P. to involuntary treatment is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4